DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (KR20140098482 A) in view of Kume et al (JP2006300612 A) and Han et al (KR101466807 B1)
Regarding claims 1, 13, 15, Park et al discloses a sample inspection device and method comprising: a total inspection module scanning a first area comprising a plurality of samples (group of defect positions) (S1) (See Section Description, paragraphs 3-4); a precision inspecting module (6) (second inspection equipment) (See Section Description, paragraph 3);  performing inspection on a sample (S1) determined as a suspected defective sample by the total inspection module in the first area (13) (first inspection equipment); and a controller (8) processing each data obtained from the total inspection module and the precision inspection module, and detecting a defective sample in the first area (See Section Description, paragraphs 8-9).  Park et al is silent with regards to the precision 
Regarding claims 2-3, 14, Kume et al discloses wherein an irradiation area of the terahertz wave is a second area which is generated based on the guide wire vibrating by the vibration unit, wherein the second area locates in the first area (changing relative positions of the object to be measured and probe so as to allow scanning by the terahertz electromagnetic wave; scanning a plurality of scanning points (Section Best-Mode Figs. 1, 2, 6).  
Regarding claims 4-6, Park et al discloses defect position coordinates (DCS) set by analyzing information on the defect candidate group detected by respective inspection units (11-13) (See Figs. 1-3 and Section Description, paragraphs 3-4); and controller collects coordinates of the maple determined to defective samples by the second area generated in the scanning path (See Section Description, paragraphs 8-9).  
Regarding claim 8, Kume et al discloses wherein the scanning path is a path capable of scanning all region of the first area, wherein the second area is generated at the scanning point corresponding to the coordinates of the suspected defective samples on the scanning path (a two-shaft movement stage 
Regarding claim 9, Park et al discloses wherein the precision inspection module performs the inspection on the plurality of samples (S1), when the sample is the suspected defective sample, wherein the precision inspection module (21-23) performs the inspection between the plurality of samples, when the suspected defective samples locate continuously (See Figs. 1-3).
Regarding claim 10, Kume et al discloses wherein the suspected defective sample locate continuously, the second area is generated in an area corresponding to an area between the plurality of suspected defective samples (changing relative positions of the object (5) to be measured and the probe so as to allow for scanning by the terahertz electromagnetic waves (a two-shaft movement stage (6) for changing relative positions of object to be measured and the probe so as to allow scanning) (See Figs. 1,6 and Section Best-Mode Figs. 1, 2, 6). 
Regarding claims 11-12, Park et al discloses wherein the plurality of samples locate on a movable tray to a first direction, wherein the total inspection module and the precision inspection module locate separately on the tray (image display panels sequentially loaded) to the first direction, wherein the tray moves to the first direction to locate the precision inspection module on the first area and precision inspection module inspects the suspected defective samples in first area moved to the first direction, the total inspection module scans another area being composed of the plurality of samples adjacent to the first area simultaneously (21-23)s  (See Figs. 1-3 and Section Description of Embodiments, paragraph 7).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/